Citation Nr: 1813449	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral black toes (hereinafter nail condition).

2.  Entitlement to service connection for a rash (hereinafter skin condition).  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board notes that the Veteran's military personnel records reflect that he served in the Republic of Vietnam from January 1968 to January 1969.  See Military Personnel Record entered in Caseflow Reader in November 2010 at 6.  As such, Agent Orange exposure is presumed.

The Veteran has asserted that his bilateral nail condition could be due to exposure to Agent Orange.  He has also stated that when he was in Vietnam, he was in the field for 10 to 12 days and was not allowed to change his socks.  He indicated that the wet socks could have attributed to his toe condition.  See id. at 13.  The Board notes that in February 2012, the Veteran was diagnosed with psoriatic nails with second onychomycosis or other primary nail dystrophy with second fungal.  See Capri entered in Caseflow Reader in March 2012 at 1.

The Veteran has further reported that while stationed in Vietnam, he developed a rash that spread to different parts of his body to include his back, neck, elbows, and forearms.  The Veteran also indicated that while stationed in Vietnam, he spent almost the entire year in fields to include rice paddies and jungles.  See Statement in Support of Claim entered in Caseflow Reader in February 2012.  The Veteran thinks that his condition could be associated with his field experiences.  See id.  About a year or a year and a half after discharge from the military, a private physician in El Centro treated him for his skin condition.  See Hearing Testimony.  However, it does not appear that efforts have been undertaken to obtain these records.  Since the outstanding records may contain pertinent information, those records must be secured.

Additionally, the Board notes that the Veteran has not been afforded VA examinations to determine if his nail and skin conditions are etiologically related to his military service to include as due to exposure to Agent Orange, or his service in Vietnam; therefore, on remand, VA examinations should be conducted to determine the nature and likely etiology of the Veteran's nail and skin conditions.

During his January 2018 Board hearing, the Veteran stated that he has bilateral hearing loss due to noise exposure while serving in the military.  The Veteran was afforded an audiological examination; however, the results were inconclusive.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must obtain a fully adequate one).  Additionally, he stated that his bilateral hearing has gotten worse since service.  See Hearing Testimony at 3 and 4.  However, there are no audiometric findings of record confirming this assertion.  On remand, a new VA audiological examination should be conducted to determine the nature and likely etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records and associate them with the claims file. 

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records pertaining to his claims.

3.  After completion of the foregoing, the Veteran should be scheduled for appropriate VA examinations.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiners.  The examiners should indicate that the Veteran's records were reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

a.  Nail Condition

Schedule the Veteran for a VA examination to determine the nature and etiology of his nail condition.  The examiner is specifically requested to identify any nail condition to include onychomycosis.

The examiner is then requested to opine as to whether is it at least as likely as not (a 50 percent probability or more) that any diagnosed nail condition had its onset during military service or is otherwise related to such service including as due to Agent Orange exposure or exposure to environmental elements in Vietnam.

b.  Skin condition

Schedule the Veteran for a VA examination to determine the nature and etiology of his skin condition.  The examiner is specifically requested to identify any identified skin disability.

The examiner is then requested to opine as to whether is it at least as likely as not (a 50 percent probability or more) that any diagnosed skin condition had its onset during military service or is otherwise related to such service including as due to Agent Orange or environmental elements in Vietnam.

c.  Bilateral hearing loss

Schedule the Veteran for a VA audiological examination, conducted by a state-licensed audiologist.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.

The audiologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury.

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




